Exhibit 10.19

 

CARBONTRONICS II, LLC

 

UNANIMOUS CONSENT OF MEMBERS

 

The undersigned, being all of the Members of Carbontronics II, LLC, a Delaware
limited liability company (the “Company”), hereby agree as follows:

 

1. Capitalized terms used herein without further definition shall have their
respective meanings as used in that certain Limited Liability Company Operating
Agreement of Carbontronics II, LLC, dated as of January 29, 1998 (the “LLC
Agreement”).

 

2. Pursuant to Section 3.4 of the LLC Agreement, each of the Members hereby
consents to the admission of Gencor Industries, Inc. (“Gencor”) as a new Member
of the Company with a twenty-five (25%) percent Membership Interest in the
Company, with all of the powers, rights, duties and obligations of a Member
under the LLC Agreement, subject only to (a) Gencor’s making a Capital
Contribution (as defined in the LLC Agreement) to the Company in the amount of
$333.30, and (b) Gencor’s execution of an instrument whereby it agrees to be
bound by the LLC Agreement and to perform in a timely manner all of the
obligations and duties of a Member in the Company.

 

3. The Company shall reflect on its books the granting of a twenty-five
(25%) percent Membership Interest to Gencor, such Membership Interest to be
created through a pro rata reduction of the Membership Interests of the existing
Members of the Company, as reflected on Exhibit A hereto.

 

4. Contemporaneously with the admission of Gencor as a new Member of the
Company, each of the existing Members of the Company and Gencor will enter into
an amendment to the LLC Agreement providing for (a) the appointment of an
additional person designated by Gencor to the Management Committee, and (b) the
substitution of Exhibit A hereto in place of the existing Exhibit A to the LLC
Agreement.

 

5. This document may be executed in one or more counterparts, a complete set of
which will constitute one original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Members of the Company has executed this consent
as of the 15th day of June, 1999.

 

C.C. PACE CAPITAL, L.L.C.

By:

 

/s/ James R. Treptow

   

Name: James R. Treptow

   

Title: President

CARBON RESOURCES, INC.

By:

 

/s/ Frederick J. Murrell

   

Name: Frederick J. Murrell

   

Title: President

MERIDIAN ENERGY CORPORATION

By:

 

/s/ Douglas E. Miller

   

Name: Douglas E. Miller

   

Title: President

MERIDIAN INVESTMENTS, INC.

By:

 

/s/ John F. Boc

   

Name: John F. Boc

   

Title: Chairman

COAL INVESTORS, L.L.C.

By:

 

/s/ John F. Boc

   

Name: John F. Boc

   

Title: Its Member

 

2